DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments in combination with amendments to claims, filed 11/30/2021, with respect to the rejection(s) of claim(s) 2, 4-7, 9-10, 13, 14 and 16 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claims 11 and 17 are cancelled. Therefore all previous objections and rejections of these claims are now moot and withdrawn.
Applicant’s arguments in combination with amendments to claims, filed 11/30/2021, with respect to the rejection(s) of claim(s) 2, 4-7, 9-10, 13,-14 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20070239232 granted to Kurtz et al. (previously presented) in view of US Pat Pub No. 20070090272 granted to Wang (previously presented) in yet further view of US Pat Pub No. 20090052189 granted to Kon. Additional reference, US Pat Pub No. 20070288071 granted to Rogers (previously presented), is used for dependent claims 13 and 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20070239232 granted to Kurtz et al. (hereinafter “Kurtz”) in view of US Pat Pub No. 20070090272 granted to Wang in yet further view of US Pat Pub No. 20090052189 granted to Kon.

Regarding claim 1, Kurtz teaches a phototherapy system (para 0049, “light therapy device 40”), comprising a light source component (para 0049 “drive unit 14”), a phototherapy component (para 0049 “light therapy pad”; fig 4, para 0050, light guide therapy bandage 100) and a light guide component arranged between the light source component and the phototherapy component (para 0048 “light guide”, para 0049 fiber optic cable 12), wherein, the light source component comprises: a light source module (para 0049 “internal light source (not shown)”; para 0070 light source 300) the light source component is connected with the light guide component (e.g. figs 4 and 9, para 0049, 0068 “light therapy bandage 100”) [via the light guide interface]; and the phototherapy component comprises a contactable photocosmetic device 
 but fails to disclose the details of the light source component, wherein the light source component includes a power supply module electrically connected thereto, a heat dissipation module and a beam shaping module respectively connected with the light source module, and a light guide interface connected with the beam shaping module and aligned with a center of the beam shaping module; wherein, the power supply module is used for supplying power for the light source module, the beam shaping module is used for performing beam shaping and contracting to the emergent light, the heat dissipation module is used for exhausting thermal energy generated by the light source module.  
Wang teaches a similar light emitting apparatus for medical applications having a light emitting apparatus (e.g. fig. 1). The and a power supply module electrically connected thereto (para 0016, drive circuit), a heat dissipation module (fig. 1, para 0016, “the heat sink”) and a beam shaping module respectively connected with the light source module (para 0015, “lens 14”), and a light guide interface connected with the beam shaping module and aligned with a centre of the beam shaping module (fig. 1, para 0016 “The liquid light guide 15 is fixed at the proximal end by an adaptor 23”); wherein, the power supply module is used for supplying power for the light source module (e.g. fig 1, para 0015), the beam shaping module is used for performing beam shaping and contracting to the emergent light (e.g. fig 1), the heat dissipation 
Kurtz as modified by Wang renders the limitations above obvious but fails to disclose the beam shaping module comprises a light guide post and a plano convex lens, wherein, the light guide post is respectively optically coupled with the light source module and the plano convex lens, and central lines of the light source module, the light guide post and the plano convex lens are along the same line, the light guide post is a tapered cylinder or a circular cylinder, and the light guide post is used for performing spectral mixing on the emergent light emitted by the light source module, the plano convex is used for compressing an emergence angle of the emergent light after the spectral mixing to obtain emergent light after the beam shaping and contracting. 
Kon teaches a LED spotlight having a light source 10, pyramid rod lens 21 and a reflector 31/second consensus lens 32. Kon teaches that it is known to use a conical/tapered condenser light beam for mixing the light emitted from the light source (para 0031, 0033, 0035, fig. 1). This provides accelerating color mixing (para 0035). Kurtz further teaches having a condenser lens 32 which is used to focus the emitted light (para 0043-0044, fig. 3). It would have been obvious 

Regarding claim 2, Kurtz as modified by Wang and Kon (hereinafter “modified Kurtz”) renders the phototherapy system of claim 1 obvious as recited hereinabove, Kurtz discloses wherein, the wearable phototherapy device comprises: an optical fiber light-emitting unit (para 0071, figs 4 and 9, “supplying light via optical fiber 310”; Fig. 12, para 0079) and a wearable unit (para 0071 “bandage 100”), wherein, the optical fiber light-emitting unit has one end connected with the light guide component (figs 4, 9 and 12), and the other end connected with the wearable unit (figs 4, 9 and 12); and the light guide component is used for guiding the emergent light after the beam shaping and contracting to the optical fiber light-emitting unit, to provide phototherapy to the user wearing the wearable unit (figs 4, 9 and 12).  

Regarding claim 3, modified Kurtz renders the phototherapy system of claim 2 obvious as recited hereinabove, Kurtz discloses wherein, the optical fiber light-emitting unit is a whole piece of optical fiber fabric formed from a first optical fiber filament woven together, wherein, the light guide component transmit the emergent light to the first optical fiber filament, to allow the emergent light in the whole woven piece of optical fiber fabric to form a surface light source (fig. 5, paras 0023-0025, 0083 “cross woven fibers 550 …, as shown in FIG. 13 d”).

Regarding claim 4, modified Kurtz renders the phototherapy system of claim 1 obvious as recited hereinabove, Kurtz discloses wherein, the phototherapy system comprises one light one or more light guide component corresponding thereto  (para 0048 “light guide”, para 0049 fiber optic cable 12).  
Regarding claim 5, modified Kurtz renders the phototherapy system of claim 4 obvious as recited hereinabove, Wang teaches wherein, the light source component comprises: one power supply module (para 0016, drive circuit), one heat dissipation module (fig. 1, para 0016, “the heat sink”), one or more light source modules (fig. 1, LED array 10) and one or more beam shaping module (para 0015, “lens 14”) corresponding thereto and one or more the light guide interfaces corresponding thereto (fig. 1, para 0016 “The liquid light guide 15 is fixed at the proximal end by an adaptor 23”), wherein, each light source module corresponds to a group of the beam shaping module (note, only one is required) and a group of the light guide interface (note, only one is required).  

Regarding claim 6, modified Kurtz renders the phototherapy system of claim 2 obvious as recited hereinabove, wherein, Wang teaches [one of the] two ends of the light guide component are respectively provided with a connection interface connected with the light source component (fig. 1, adapter 23) and Kurtz teaches [the second end connected with] the wearable phototherapy device (fig. 9 of Kurtz reference); wherein, the connection interface on one end of the light guide component is connected with the light guide interface, and the connection
Regarding claim 7, modified Kurtz renders the phototherapy system of claim 1 obvious as recited hereinabove, wherein, Kurtz teaches the contactable photocosmetic device (para 0068 “light therapy bandage 100”) comprises an optical fiber layer (fig 9, layer 72), having a second optical fiber filament distributed therein and connected with the light guide component (fig. 12); wherein, the light guide component is used for guiding the emergent light after the beam shaping and contracting to the optical fiber layer, to provide phototherapy to a user attached to the contactable photocosmetic device (figs 4 and 12; beam shaping of Wang).  


Regarding claim 8, modified Kurtz renders the phototherapy system of claim 7 obvious as recited hereinabove, wherein, Kurtz discloses the optical fiber layer forms a whole piece of optical fiber fabric in the form of the second optical fiber filament in a certain layout, or the optical fiber layer forms a whole piece of optical fiber fabric in the form of the second optical fiber filament which is interwoven in the optical fiber layer and is woven together (fig. 5, paras 0023-0025, 0083 “cross woven fibers 550 …, as shown in FIG. 13 d”); wherein, the light guide component transmits the emergent light after the beam shaping 30 and contracting to the second optical fiber filament, to allow the emergent light in the optical fiber fabric after the beam shaping and contracting, to form a surface light source (fig. 5).  

Regarding claim 9, modified Kurtz renders the phototherapy system of claim 8 obvious as recited hereinabove, wherein, Kurtz discloses the contactable photocosmetic device further comprises a contact layer and a reflective layer (reflective material/layer 70), wherein, the top of the picture)).  

Regarding claim 10, modified Kurtz renders the phototherapy system of claim 7 obvious as recited hereinabove, wherein, an edge of the optical fiber layer is provided with a docking interface, two ends of the light guide component are respectively provided with a connection interface connected with the light source component and the contactable photocosmetic device, wherein, the connection interface on one end of the light guide component is connected with the light guide interface, the connection interface on the other end of the light guide component is connected with the docking interface of the optical fiber layer; the docking interface secures the second optical fiber filament into a bundle of optical fiber via a hoop to form the interface of the light guide component (figs. 12-15).  

Regarding claim 12, modified Kurtz renders the phototherapy system of claim 1 obvious as recited hereinabove, Wang teaches wherein, the heat dissipation module comprises a radiator (e.g. para 0015 “thermal conductive substrate 13 for improved heat dissipation”), and a fan, wherein, the light source module is fixedly connected with a surface of the radiator of the heat dissipation module (e.g. fig. 1).  
Regarding claim 14, modified Kurtz renders the phototherapy system of claim 1 obvious as recited hereinabove, Kurtz teaches wherein, the light source component is provided with a 

Regarding claim 15, modified Kurtz renders the phototherapy system of claim 1 obvious as recited hereinabove, Kurtz teaches wherein, the phototherapy component is provided with two sets of corresponding fixation buckles, for fixing  the phototherapy component to a treated site of the user during treatment process (para 0052).  


Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kurtz as applied to claims 1-11, 12, 14-15, 17 above, and further in view of US Pat Pub No. 20070288071 granted to Rogers.
Regarding claim 13, modified Kurtz renders the phototherapy system of claim 1 obvious as recited hereinabove, Wang teaches wherein, the power supply module comprises: a control circuit, a direct constant current drive power supply fig. 1) and a battery fails to disclose having a battery. Rogers teaches a similar device and method for providing for treating a patient with continuous low irradiance photodynamic therapy wherein the device includes a controller wherein the controller may include an energy source such as a battery (para 0034). This allows the device to use a battery for providing power to the light source (para 0027). It would have been obvious to one of ordinary skill in the art at the time to modify the modified Kurtz with the teachings of Rogers to provide the predictable result of providing power to the light source. 

Regarding claim 16, modified Kurtz renders the phototherapy system of claim 1 obvious as recited hereinabove, but fails to explicitly disclose wherein, the wearable phototherapy device is in at least any one of the following forms of: wearable hats, wearable collars, wearable vests, wearable bellybands, wearable pants, wearable eye masks, wearable facial masks, wearable elbow protectors, wearable socks, wearable knee pads, wearable shoulder straps, wearable gloves and wearable belts; the contactable photocosmetic device is in at least any one of the following forms of: contactable facial masks, contactable nasal masks and contactable eye masks.  
Rogers teaches a similar device and method for providing for treating a patient with continuous low irradiance photodynamic therapy wherein the device includes that the device is in at least any one of the following forms of: wearable hats, wearable collars, wearable vests, wearable bellybands, wearable pants, wearable eye masks, wearable facial masks, wearable elbow protectors, wearable socks, wearable knee pads, wearable shoulder straps, wearable gloves and wearable belts; the contactable photocosmetic device is in at least any one of the following forms of: contactable facial masks, contactable nasal masks and contactable eye masks (e.g. para 0010, 0032) which allows the device to be worn against or near the skin of the patient to provide the predictable result of treating the targeted tissue using emitted light while providing comfortable and convenience for the patient (para 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified Kurtz with the teachings of Rogers to provide the device to be worn against or near the skin of the patient to provide the predictable result of treating the targeted tissue using emitted light while providing comfortable and convenience for the patient. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792